Citation Nr: 0814746	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-27 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a compensable evaluation for right eyebrow 
scar.

2.  Entitlement to service connection for a psychiatric 
condition, claimed as post-traumatic stress disorder (PTSD) 
or secondary to concussion to the head.


REPRESENTATION

Appellant represented by:	Louis A. de Mier-LeBlanc, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought on appeal.

The issue of service connection for a psychiatric condition, 
claimed as PTSD or secondary to concussion to the head, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent medical evidence, overall, shows that the 
veteran's right eyebrow scar is not superficial and painful 
on examination or unstable.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a right eyebrow 
scar have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Codes 7803, 7804 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the VCAA duty to notify was satisfied with 
respect to the first three elements by way of a September 
2003 letter sent to the appellant that fully addressed the 
first three notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

The appellant was not asked to submit evidence and/or 
information in his possession to the AOJ.  Thus, the VCAA 
duty to notify has not been satisfied with respect to the 
fourth notice element of asking the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Similarly, the 
veteran was not provided adequate notice with respect to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The veteran 
was not told he had to provide, or ask VA to obtain, medical 
or lay evidence demonstrating the effect that the worsening 
of his service-connected disability has on his employment and 
daily life.  

Nevertheless, the Board finds that any notice errors were not 
prejudicial.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that any error by VA 
in providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication and thus 
the purposes of the fourth notice element and Vazquez notice 
were not frustrated.  First, the veteran has been represented 
by an attorney throughout the entire appeal period.  Second, 
his testimony during an October 2004 RO hearing before a 
Decision Review Officer (DRO) (during which he was 
accompanied by his attorney) reflects that he had actual 
knowledge that he could provide any evidence in his 
possession that pertains to the claim and that he had to 
provide, or ask VA to obtain, medical or lay evidence of the 
effect that the worsening of his service-connected disability 
has on his employment and daily life. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that upon receipt 
of an application for a service-connection claim, VA must 
inform the veteran that a disability rating and an effective 
date will be assigned if benefits are awarded.  In this case, 
the veteran was not provided Dingess notice.  Despite this 
fact, the Board finds no prejudice to the veteran in 
proceeding with the issuance of the final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
preponderance of the evidence is against the veteran's claim.  
Thus, any questions as to the appropriate evaluation or 
effective date to be assigned are rendered moot.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran was provided an opportunity to set 
forth his contentions during the October 2004 hearing at the 
RO before a DRO.  The appellant was afforded a VA medical 
examination in September 2003 and has not contended there has 
been any worsening since that time.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the veteran's claim, disability 
ratings are determined by applying the criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is evaluated as scar, superficial, 
painful on examination, under the provisions of Diagnostic 
Code 7804.  Diagnostic Code 7804 provides that superficial 
scars that are painful on examination warrant a 10 percent 
evaluation.  Diagnostic Code 7803 provides that superficial 
scars that are unstable warrant a 10 percent evaluation.  
Notes provide that a superficial scar is one not associated 
with underlying soft tissue damage and an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for right 
eyebrow scar.

The report of the September 2003 VA examination provides that 
the veteran reported off and on moderate pain of the right 
eyebrow scar.  On physical examination, the veteran had a 
fading oblique scar on the right eyebrow that was 2 cm. long 
and 1 mm. wide.  There was no pain on examination, adhesions 
to underlying tissue, ulcerations or breakdown.  The texture 
was normal and not irregular, atrophic, shiny or scaly.  
There was no elevation or depression of the surface contour 
of the scar on palpation.  The scar was superficial and not 
deep.  There was no inflammation, edema or keloid formation.  
The scar had normal skin color.  There was no asymmetry of 
any feature or set of paired features on the eyes.  There 
were no areas of induration or inflexibility of the skin in 
the area of the scar.  There was no limitation of motion or 
function caused by the scar.  It was not cosmetically 
disfiguring.  The diagnosis was scar, right eyebrow, healed.  

As this evidence shows that the veteran's scar is not 
superficial and painful on examination or unstable, a 
compensable evaluation is not warranted under Diagnostic Code 
7804 or 7803.  As the veteran's scar is not disfiguring and 
does not result in limitation of function, Diagnostic Codes 
7800 and 7805 do not apply.  See Butts v. Brown, 5 Vet. App. 
532 (1993); 38 C.F.R. § 4.118 (2007); 38 C.F.R. §4.118 
(2007). 

The Board is aware of the veteran's own assertions as to the 
severity of his skin condition.  However, these contentions 
do not support his claim.  As a general matter, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
veteran himself, as a layperson, is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  

Despite the veteran's testimony as to the observable symptoms 
of his skin disability, the medical record before the Board 
shows that the manifestations do not satisfy the diagnostic 
criteria for a compensable evaluation.  As a result, his 
assertions do not constitute evidence that this disability 
warrants a compensable evaluation.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to the claimed increased evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

A compensable evaluation for right eyebrow scar is denied.  


REMAND

The veteran's claims file includes a November 1999 
determination from the Social Security Administration (SSA).  
The determination held that the veteran was entitled to a 
period of disability insurance benefits beginning in November 
1998 and that his disability had continued at least through 
the date of the decision.  The veteran's impairments which 
were considered to be "severe" were a mental impairment and 
a neurological impairment.  The associated medical records 
are not in the claims file.  

The Court has interpreted the duty to assist to include 
requesting information and records from the SSA which were 
relied upon in any disability determination.  Hayes v. Brown, 
9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from SSA, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In 
addition, there are heightened obligations to assure that the 
record is complete with respect to Federal Government 
records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy 
of all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment 
records relied upon in making the 
determinations.

2.  Then, readjudicate the veteran's 
claim for service connection for a 
psychiatric condition, claimed as PTSD 
or secondary to concussion to the head.  
If the benefit sought on appeal remains 
denied, provide the veteran with an 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


